Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 20 May 1793
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 20 May 1793.

We have your respected favor of 19 March remitting us Hd. Cy. ƒ99.000. in a Bill drawn by the Treasury of the United States to your order on ourselves, which we shall credit to an account with the Secretary of the united States of America, That will in future be charged with the drafts of Mr. Short, Mr. Carmichael, Col: Humphreys, and Mr. Dumas for their salaries and allowances. We shall await the explanations you promise us by a Subsequent conveyance, to debit the above account with the Salaries and expences paid the above mentioned gentlemen from the first day of July 1790, that we may do it in the manner most agreable to your wishes.
You omitted to endorse the Bill to us Please therefore send us a Second properly transferred to us. With the assurances of our earnest desire,  to render you the usefull and agreable offices in our Power We remain respectfully Sir Your most obedient Hble Servants.

Wilhem & Jan WillinkN. & J. van Staphorst & Hubbard

